DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi (US 2021/0197778).
Regarding claims 1 and 10, Shi discloses a method and a vehicle for controlling maximum appliable positive and negative torque (allowable braking/acceleration torque control for a vehicle; Shi at abstract, 0027, 0036) comprising:
A controller (TCS 102; Shi at 0030, 0114) having a hardware processor (TCS is a computing system with at least one hardware processor; Shi at 0114), programmed to:
Receive vehicle data indictive of a driver torque request (via manual brake or gas pedals; Shi at 0027, 0036).
Estimate maximum appliable positive and negative torques for the vehicle (amount of torque to be applied to the wheel while still maintaining vehicle stability, e.g. target values or compensated torque values; Shi at 0028, 0032, 0034, 0036, 0037).
Responsive to the driver torque request being positive, limit the driver torque request to the maximum appliable positive torque (compensated torque value to reduce wheel slip when a driver acceleration request is received; Shi at 0026, 0034).
Responsive to the driver torque request being negative, limit the driver torque request to the maximum appliable negative torque (compensate torque value to eliminate wheel skid when a driver deceleration request is received; Shi at 0028, 0034).

Regarding claims 3 and 12, Shi discloses wherein the controller is further programmed to: identify a drivetrain setting of the vehicle; and adjust the maximum appliable positive and negative torques for the vehicle based on the drivetrain setting (different powertrain modes of operation; Shi at 0033).

Regarding claims 5, Shi discloses wherein the drivetrain setting is whether the vehicle is in a low gearing mode or in a standard gearing mode (e.g. gear ratio sport mode vs. economy mode; Shi at 0033).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, and further in view of Durgin (US 2016/0288789).
Regarding claims 2 and 11, Shi is silent as to wherein the controller is further programmed to: receive vehicle-to-vehicle (V2V) data from a second vehicle in a travel direction of the vehicle; and adjust the maximum appliable positive and negative torques for the vehicle based on the V2V data.
Durgin, in a similar invention in the same field of endeavor, teaches altering wheel torque output according to received V2V data from other vehicles adjacent to the vehicle (Durgin at 0013, 0016).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Shi with the V2V data of Durgin.  Doing so would provide additional ways to influence output torque to the vehicle wheels to improve overall vehicle efficiency.

3b.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, and further in view of  Cho (US 2019/0077258).
Regarding claims 4 and 13, Shi is silent as to wherein the drivetrain setting is whether the vehicle is in a two-wheel drive mode or in a four-wheel drive mode.
Cho, in a similar invention in the same field of endeavor, teaches wherein the drivetrain setting is whether the vehicle is in a 2WD/4WD mode (Cho at 0010, 0011).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Shi with the 2WD/4WD selection of Cho.  Doing so would further adapt vehicle torque to an appropriate and stable output according to the vehicle traveling environment.

3c.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, and further in view of Trujillo (US 10,528,047).
Regarding claims 6 and 15, Shi is silent as to wherein the controller is further programmed to: receive subscription data from a subscription service, the subscription data including, with respect to a roadway to be traversed by the vehicle, traffic data and/or historical vehicle data; and adjust the maximum appliable positive and negative torques for the vehicle based on the subscription data.
Trujillo, in a similar invention in the same field of endeavor, teaches adjusting the allowable torques based on data received from a subscription with respect to a roadway to be traversed by the vehicle including historic/traffic data for traction control purposes (Trujillo at col 7 lines 40-67, col 8 lines 1-21).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Shi with the subscription data of Trujillo.  Doing so would provide additional data to influence output torque to the vehicle wheels to improve overall vehicle efficiency.

3d.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, as applied above, and further in view of Switkes (US 2018/0188744).
Regarding claims 7 and 16, Shi is silent as to wherein the vehicle data indictive of the driver torque request is received from the vehicle operating in a one-pedal driving mode, in which pressure on an accelerator pedal is increased to demand positive torque, and the pressure on the accelerator pedal is decreased to demand negative torque.
Switkes, in a similar invention in the same field of endeavor, teaches wherein the vehicle data indictive of the driver torque request is received from the vehicle operating in a one-pedal driving mode, in which pressure on an accelerator pedal is increased to demand positive torque, and the pressure on the accelerator pedal is decreased to demand negative torque (acceleration/engine braking torque requests; Switkes at 0075).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Shi with the subscription data of Switkes.  Doing so would provide the appropriate negative torque while accounting for drivetrain losses while engine braking.

Claim Objections
4.	Claims 8 and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 9 and 18 are objected due to dependency on their respective claims.

Allowable Subject Matter
5.	Claims 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        16 December 2022